DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites the limitation "the diffractive lenses" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 10 should depend from claim 9 in order to provide the necessary antecedent basis and will be examined as if depended from claim 9. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2018/0074457 to Jolly et al.

In regards to claim 2, Jolly teaches the waveguides extend parallel to each other across the substrate.
In regards to claims 5 and 13, although Jolly does not expressly teach wherein different ones of the waveguides carry different colors of light and the optic increases an exit angle fan of the light from the substrate, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  In other words, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433  (MPEP 2112.01 [R-07.2015])  Jolly teaches all of the claimed structure of the claim and therefore, the function of having different ones of the waveguides carry different colors of light and the optic increases an exit angle fan of the light from the substrate is presumed inherent.  It is further noted that, an apparatus claim must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).  The burden is on the applicant to show that the prior art device does not possess the claimed properties or is not capable of these functional characteristics. (See MPEP 2112.01).  
The Examiner further notes that if the claimed structure does not possess the claimed properties or is not capable of performing the claimed functions, then the claims would be incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections necessary to clearly and precisely define the invention, wherein the structure necessary to provide the claimed properties or perform the claimed functions is essential.   
In regards to claim 6, Jolly teaches the array of optics is on a face of the substrate.
In regards to claim 7, Jolly teaches the array of optics is on an exit face of the substrate.
In regards to claim 12, Jolly teaches the optic is formed on a distal face of the substrate.
In regards to claim 14, Jolly teaches the array of surface acoustic wave modulators includes multiple SAW transducers.
In regards to claim 16, Jolly teaches the substrate includes at least three surface acoustic wave modulators. (Figure 5)
In regards to claim 17, Jolly teaches the substrate includes twelve surface acoustic wave modulators.  [0037]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0074457 to Jolly et al.
	In regards to claims 3, 4 and 15, although Jolly does not expressly teach a separation between the waveguides is less than 400µm, a length of the waveguides is less than 10 centimeters and each of the optics of the array has a length of 100µm-2 mm, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.  Jolly teaches all of the required general structural limitations as claimed.  The different ranges as claimed are all ranges commonly found in the optical art of electro-holographic light fields and modulators/SAWs devices.  Common ranges would have allowed for ease of manufacturing and the capability of finding readily available components.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have chosen a separation between the waveguides is less than 400µm, a length of the waveguides is less than 10 centimeters and each of the optics of the array has a length of 100µm-2 mm.  In re Aller, 105 USPA 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
In regards to claim 11, although Jolly does not expressly teach the array of optics is an array of chirped gratings, Jolly does teach an array of Bragg gratings.  It would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a chirped grating as the array of optics since forming an array of chirped gratings would have been in the same manner as the Bragg grating.  Furthermore, it would be advantageous to have .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or reasonably suggest the array of optics is an array of diffractive lenses in addition to the accompanying features of the independent claim and any intervening claims.  Jolly teaches the array of optics to be an array of Bragg gratings within the substrate.  Although both Bragg gratings and the lenses as claimed are both diffractive, it would not have been obvious to modify the Bragg grating, typically written within the substrate, since lenses are typically formed in the outer surface of the substrate and not written within the substrate as shown in Jolly.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references cited by the Examiner nor submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TINA M WONG/Primary Examiner, Art Unit 2874